Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Clarke on July 6, 2021.
The amended claims are listed below.
Claim 1: Delete the word “distinct” immediately before the recitation “combinations thereof” (line 9); and insert the word “consisting” immediately before the recitation “of 2.7 to 5.0” (last line).
Claim 11: Insert the word “further” immediately after the recitation “wherein the composition” (line 1).
Claim 12: Change the recitation “, optionally selected from mineral oil” (line 2) to “, selected from the group consisting of mineral oil”.
Claim 21: Change the recitation “comprises comprises ceramide” (line 2) to “comprises ceramide”.
Claim 24: Insert the phrase “of a subject” immediately after the recitation “body surface” (line 1); delete the recitation “4.0 - 6.0% w/w of” (line 3); insert the phrase “at 4.0 - 6.0% w/w” immediately after the recitation “conjugate base” (line 3); insert the phrase “the group consisting of” immediately after the recitation “selected from” (lines 4 and 7); delete the recitations “18.0 - 22.0% w/w of” (line 7), “hexylene glycol, a glycol ether,” (line 9), and “a pyrrolidone,” (line 10); insert the phrase “at 18.0 - 22.0% w/w” immediately after the recitation “combination thereof” (line 10); delete the recitations “1.0 - 2.0% w/w of” (line 13); insert the phrase “at 1.0 - 2.0% w/w” immediately after the recitation “primary alcohol” (line 14); change the recitation “emollient, and surfactant,” (lines 15 to 16) to “a second agent as emollient, and a third agent as surfactant,”; replace the recitation “is of the composition” (line 17) with “is based on the composition”; and insert the word “consisting” immediately before the recitation “of 3.0 to” (line 17).
Claim 25: Insert the phrase “, respectively” immediately after the recitation “zinc lactobionate” (line 2).
Claims 31-36: (Canceled)
Claims 40-50: (Canceled)

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 05/14/2021 has been entered. Claims 1-11, 13-23, 28-30, 37-39, and 51 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 11/24/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/17/2021 is withdrawn.  Claims 12 and 24-27, directed to species of claim 1 or a distinct composition, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 31-36 and 40-50, directed to non-elected inventions, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Priority
This application is a 371 of PCT/GB2018/051262 filed on 05/10/2018 and claims foreign priority of UNITED KINGDOM 1707489.9 filed on 05/10/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Withdrawn Claim Objections/Rejections
The objection of claims 1, 2, 4, 6-8, 10, 11, 13, 16, 19-21, and 38 because of improper recitation, as set forth on pages 3 to 4 of the Non-Final Rejection mailed on 02/17/2021, is withdrawn in view of amended claims.
Note: The statement “The recitation “A composition” in the beginning of claims 23 and 30 is suggested to be changed to “The composition” according to MPEP 608.01(n) [R-10.2019][IV. CLAIM FORM AND ARRANGEMENT]”, as set forth on page 4 of the Non-Final Rejection mailed on 02/17/2021, is withdrawn in view of amended claims.
The rejection of claims 1, 2, 4-11, 13-23, 28-30, 37-39, and 51 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 5 to 6 of the Non-Final Rejection mailed on 02/17/2021, is withdrawn in view of amended claims 1, 7, 13, 15, and 29. Claims 2, 4-6, 8-11, 14, 16-23, 28, 30, 37-39, and 51 depend from or rely on the composition of claim 1.
The rejection of claims 1-11, 13-17, 22, 23, 28-30, 37-39, and 51 under 35 U.S.C. 103 as being unpatentable over Gardlik et al. in view of Ward et al., as set forth on pages 7-12 of the Non-Final withdrawn in view of amended claim 1. Claims 2-11, 13-17, 22, 23, 28-30, 37-39, and 51 depend from or rely on the composition of claim 1.
The rejection of claims 18-21 under 35 U.S.C. 103 as being unpatentable over Gardlik et al. in view of Ward et al., as applied to claims 1-11, 13-17, 22, 23, 28-30, 37-39, and 51, and further in view of Batchvarova et al., as set forth on pages 12-14 of the Non-Final Rejection mailed on 02/17/2021, is withdrawn in view of amended claim 1. Claims 18-21 depend from claim 1.

Allowable Subject Matter
The amended claims 1, 24, and 37-39 are allowed. Claims 2-23, 28-30, and 51, depending from claim 1; claims 25-27, depending form claim 24, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claims 1 and 24, directed to A composition for topical administration to an external body surface of a subject comprising: (or an aqueous-glycol phase comprising) a polyhydroxy acid and a zinc salt of its conjugate base (or at 4.0 - 6.0% w/w), wherein the polyhydroxy acid is selected from the group consisting of lactobionic acid, gluconolactone, a combination of lactobionic acid and gluconolactone, and derivatives thereof, a partition coefficient enhancer selected from the group consisting of propylene glycol, butylene glycol, pentylene glycol, hexylene glycol, 1,5 pentane diol, and combination thereof, wherein the partition coefficient enhancer is at 15 - 30 % w/w (or at 18.0 - 22.0% w/w) of the composition, and (or an oil phase comprising) a diffusion coefficient enhancer (or at 1.0 - 2.0% w/w) which is selected from a C12 to C14 straight chain fatty acid or a C14 straight chain primary alcohol, wherein the diffusion coefficient enhancer is at 1.0 - 2.0% w/w of the composition (or a second agent as emollient, and a third agent as surfactant), and wherein the composition has a pH in the range consisting of 2.7 to 5.0 (or 3.0 to 3.5); and claims 37-39, directed to a pharmaceutical formulation comprising a composition according  Gardlik et al. (US Patent Application Publication No. 2002/0119174, published on August 29, 2002) disclosed a stable cosmetic, dermatological, or pharmaceutical composition comprising: (a) from about 0.001% to about 99.9%, by weight, of at least one metal complex of an oxidized carbohydrate; (b) from about 0.1% to about 99.999%, by weight, of a vehicle, wherein the vehicle comprises at least about 5%, by weight of the composition, of propylene glycol; preferably from about 8% to about 15%, more preferably from about 10% to about 15%. The pH of the resulting product may be adjusted using any suitable pH adjuster. A non-limiting example of metal complex of an oxidized carbohydrate preparation is: zinc sulfate + lactobionic acid yields zinc lactobionate. Typically, from about 0.5% to about 50%, preferably about 1% to about 25%, more preferably from about 3% to about 10%, of metal-salt is added to typically about 0.5% to about 50%, preferably from about 1% to about 30%, more preferably from about 5% to about 25%, of carboxylic acid. Non-limiting examples of preferred salts are zinc sulfate, zinc acetate, zinc oxide. Highly preferred is zinc lactobionate. Zinc gluconate, manganese gluconate, and lithium gluconate are preferred metal complexes of oxidized carbohydrates for use as additional optional ingredients (page 3/34, [0013]; page 7/34, [0059]; pages 5/34 to 6/34, [0035, 0036, and 0049]). When the compositions are to be applied topically, vehicles will act as diluents, dispersants, or solvents for the metal complex of an oxidized carbohydrates. Vehicles suitable for use herein alone or in combination include: solvents; thickeners, propellants, powders, fillers, plasticizers, lubricants, and emollients and humectants. Solvents suitable for use herein include, water; C1 to C20 mono- or poly-hydric alcohols and their ethers, particularly ethanol, isopropanol, n-propanol, and butanol, propylene glycol, ethylene glycol monoethyl ether, glycerine. Typically, thickening agents when present, is present at a level of from about 0.05% to about 20%, by weight of the composition, preferably from about 0.1% to about 10%, more preferably from about 0.5% to about 5%. The thickening function may be accomplished by a material also serving as an emollient. Emollients and humectants which are useful as fatty alcohols and acids for use herein include, those compounds having from 10 to 20 carbon atoms. Preferred are cetyl (= C16:0), myristyl (= C14:0), palmitic (= C16:0) and stearyl (= C18:0) alcohols and acids (pages 6/34 to 7/34, [0057, 0059, and 0061]; page 8/34, [0075 and 0080]). Compositions may comprise from about 0.01% to about 30%, by weight of the composition, preferably from about 0.1% to about 20%, more preferably from about 0.1% to about 10%, most preferably from about 0.2% to about 6%, of a conditioning agent, including organic conditioning oils (e.g. hydrocarbon oils, polyolefins, and fatty esters). Hydrocarbon oils include paraffin oil, mineral oil, saturated and unsaturated dodecane, polybutene, polydecene, and mixtures thereof. Hydrocarbon polymers such as polybutene (or hydrogenated polyisobutene) and polydecene. Most preferably hydrogenated liquid poly-α-olefins. Polyolefins for use herein are prepared by polymerization of C4 to about C14 olefenic monomers, preferably from about C6 to about C12. Fatty esters suitable for use in the compositions are polyhydric alcohol esters, including polypropylene glycol 2000 monostearate, ethoxylated propylene glycol monostearate, polyoxyethylene polyol fatty acid ester, sorbitan fatty acid esters, and polyoxyethylene sorbitan fatty acid esters (page 15/34, [0161 and 0162]; page 19/34 to 20/34, [0215-0217 and 0224]). The pH adjusting agents (e.g. sodium citrate, citric acid, succinic acid, phosphoric acid). Examples of anti-microbial and anti-fungal actives include 3,4,4-trichlorobanilide, phenoxyethanol, phenoxy propanol, phenoxy isopropanol. Preferred preservatives include natural preservatives, such as benzyl alcohol, potassium sorbate and bisabalol, benzoic acid, sodium benzoate, and 2-phenoxyethanol (page 29/34, [0336]; page 25/34, [0290]; page 28/34, [0331]). Surfactants include polyhydroxy fatty acid amide surfactants having the general formula (V): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, in which R8 is C5 to C31 hydrocarbyl, preferably C6 to C19 hydrocarbyl, including straight chain and branched chain alkyl and alkenyl, or mixtures thereof and R9 is typically hydrogen. Z2 is a polyhydroxyhydrocarbyl moiety having a linear Ward et al. (US Patent Application Publication No. 2010/0069338, published on March 18, 2010) disclosed a composition for topical administration to the skin for treating a dermatological condition involving an abnormal decrease in cell-to-cell adhesion between epithelial cells comprising a zinc salt which is at least partially soluble in water and an acid, wherein the composition has a pH less than or equal to about 6. An aspect of the composition provides materials, comprising zinc oxide and an acid. The zinc salt can be generated from zinc oxide and an acid. The zinc salt chosen may be a salt of an alpha-hydroxy carboxylic acid or a carboxylic acid. Suitable zinc salts for use in the compositions include: zinc citrate, zinc glycerate, zinc glycolate, zinc picolinate, zinc tartrate, zinc pantothenate, zinc lactate, zinc gluconate, zinc pyruvate, zinc salicylate. Preferred zinc salt concentrations are about 1 %, preferably about 1.5% and more preferably about 2%, or about 2.5% or about 3%. An acid which is not absorbable into the skin would not be chosen. An example of this would be fatty acids including linoleic acid. The range of pH for the compositions is about 3 to about 5.5. Most preferably the compositions of this invention have a pH of about 4.0 or about 4.5 or about 5.0. The barrier to the penetration of irritants and allergens into the skin is located in the stratum corneum. Lowering the pH within the stratum corneum also enhances the antimicrobial effect of the skin (page 7/14, [0016, 0019, and 0025]; pages 8/14 to 9/14, [0048, 0053, 0054, 0057, 0060, 0061, and 0069]). A range of glycol or other humectants suitable to hydrate the skin include, glycerol, propylene glycol, polyethylene glycol (100-1000), sodium pyrrolidone carboxylic acid. Example of a composition has the following ingredients: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  (page 10/14, [0077]; page 12/14, [0117]). Batchvarova et al. (US Patent Application Publication No. 2015/0024074, published on January 22, 2015) disclosed that the stratum corneum (SC) is viewed currently as a layer of protein-enriched corneocytes embedded in a lipid-enriched, intercellular matrix, the so-called bricks and mortar model. The so-called mortar contains a variety of intercellular lipids including, ceramides, free sterols, cholesterol sulphate, and free fatty acids. The three dominant epidermal lipids by weight as ceramides (40%), free fatty acids (20-25%) and cholesterol (20-25%). Examples of various suitable additional cosmetically acceptable actives include hydroxy acids; titanium dioxide, zinc oxide; ceramides; polyunsaturated fatty acids; essential fatty acids; vitamins; lactobionic acid (page 2/19, [0008 and 0009]; page 8/19, [0057]). Examples of suitable skin lightening active agents include retinoids, antioxidants, skin bleaching agents, linoleic acid, zinc salts (page 9/19, [0074]). However, the references did not teach or suggest the recitation “the composition has a pH in the range consisting of 2.7 to 5.0 (or 3.0 to 3.5)”, which is required by claims 1, 24, and 37-39, and limited by the closed transitional phrase “consisting of” to exclude other pH values, such as generic pH, about 6.0 or 5.5, also disclosed by the references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-30, 37-39, and 51 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623